NEWS RELEASE FOR IMMEDIATE RELEASE Synalloy Corporation Announces Third Quarter Results Spartanburg, South Carolina, November 2, 2009Synalloy Corporation (Nasdaq:SYNL), a producer of stainless steel pipe, fabricator of stainless and carbon steel piping systems, and producer of specialty chemicals, announces for the third quarter of 2009 net earnings from continuing operations of $281,000, or $.04 per share, on sales of $25,712,000, compared to net earnings from continuing operations of $1,261,000, or $.20 per share, on sales of $38,868,000 in 2008’s third quarter. The Company produced net earnings from continuing operations of $362,000, or $.06 per share, on sales of $77,797,000 in the first nine months of 2009, compared to net earnings from continuing operations of $6,381,000, or $1.02 per share, on sales of $130,612,000 in the first nine months of 2008. The Company recorded net earnings from discontinued operations of $186,000, or $.03 per share, and $140,000, or $.02 per share, for the third quarter and first nine months of 2009, respectively, compared to a net loss from discontinued operations of $19,000, or $.00 per share, and net earnings of $115,000, or $.02 per share, for the same periods last year. As a result, the Company earned $467,000, or $.07 per share, and $502,000, or $.08 per share, for the third quarter and first nine months of 2009, respectively, compared to net earnings of $1,242,000, or $.20 per share, and $6,496,000, or $1.03 per share, for the same periods last year. Metals Segment Sales in the Metals Segment declined 42% and 48% for the third quarter and first nine months of 2009, respectively, from the same periods a year earlier, resulting from 40% and 32% decreases in average selling prices combined with 6% and 12% declines in unit volumes compared to the same periods of 2008. Sales of commodity pipe accounted for the declines as they were down 54% and 47% in the quarter and first nine months. Average selling prices of commodity pipe decreased 45% and 44% and unit volumes were down 17% and 6% in the quarter and first nine months, respectively, compared to the same periods of 2008. Non-commodity pipe and piping systems experienced a smaller decline in sales for the quarter, down 23% from 32% lower average selling prices offset by a 13% increase in unit volumes, when compared to the third quarter of 2008. The volume increase resulted primarily from the acquisition on August 31, 2009, of Ram-Fab, LLC. For the first nine months of 2009, sales declined 47% on decreases in average selling prices and unit volumes of 34% and 19%, respectively compared to 2008. The significant decreases in selling prices together with unit volume declines in both commodity and non-commodity pipe and piping systems, when compared to the same periods in 2008, reflect the decrease in demand for these products resulting from the worldwide economic turmoil and recession. This led to the big decline in operating income in both the quarter and nine months compared to a year earlier. Although stainless steel surcharges, resulting primarily from the changes in nickel prices, incrementally increased over the six-month period from May to October of 2009, the averages for the third quarter and first nine months remained at levels equal to approximately half of 2008’s first nine-month averages. Although we cannot precisely calculate the effect of the price declines, we estimate that they reduced profits by about $200,000 in the quarter and $3,200,000 in the nine months compared to the same periods last year. The lower volumes also generated unabsorbed manufacturing costs and taken together with the lower selling prices and unit volumes, caused commodity pipe to incur modest losses for the third quarter and first nine months of 2009. Responding to the poor economy, many of the piping systems’ customers have extended their delivery dates throughout 2009 causing a decline in both dollar and unit volume sales compared to last year. Despite these factors, non-commodity pipe and piping system generated good operating results for both the third quarter and first nine months of 2009. However, the results were below the strong results achieved in the same periods of 2008 contributing to the operating income declines experienced in 2009 compared to the same periods of 2008. On August 31, 2009, the Company acquired the business of Ram-Fab, LLC, a pipe fabricator located in Crossett, Arkansas, for a purchase price of $5,708,000 which includes $1,000,000 of goodwill. The acquisition was for cash and was paid from currently available funds. The company had annual sales of approximately $18,000,000 over the past 12 months and was profitable. Historically, its primary business was to fabricate both carbon and stainless piping systems. Management will focus on expanding the carbon fabrication business which is a product line that we believe is strategically important for future growth. The carbon business will complement our stainless steel piping systems’ operations generating new opportunities for stainless steel piping systems since many projects require that bidders quote both carbon and stainless steel fabrication.Management is optimistic about the ability of Bristol's much larger marketing organization to generate additional sales of carbon fabrication for the acquired business from Bristol's present customer base. The ability to bid on carbon pipe fabrication will significantly expand the company's markets, especially in the energy and chemical industries. 1 Specialty Chemicals Segment Sales in the Specialty Chemicals Segment, which is composed solely of Manufacturers Chemicals, LLC as a result of the discontinued operations discussed below, decreased 9% and 10% for the third quarter and first nine months of 2009, respectively, from the same periods last year, as adjusted for discontinued operations. However, operating income increased 29% and 11% for the third quarter and first nine months of 2009, respectively, from the same periods last year. During 2008, the Segment experienced rising raw material and energy costs throughout the year and while management increased prices in an effort to offset the cost increases, the increases were not sufficient enough to prevent the cost increase from impacting profitability. During 2009, the increases in raw material and energy costs have abated and in some cases have actually declined.
